         Case 1:21-cv-00400-APM Document 24 Filed 06/02/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



                                                 )
HON. BENNIE G. THOMPSON, et. al                  )
                                                 )
                       Plaintiff,                )
                                                 )
v.                                               ) Civil Action No. 1:21-CV-00400-APM
                                                 )
DONALD J. TRUMP, et. al                          )
                                                 ) JURY TRIAL REQUESTED
                       Defendants.               )
                                                 )


   PLAINTIFFS’ UNCONTESTED MOTION AND POINTS AND AUTHORITIES IN
  SUPPORT OF REQUEST FOR EXTENSION OF TIME AND TO SUBMIT UNIFIED
               BRIEF IN RESPONSE TO MOTIONS TO DISMISS


       The Court has before it three motions to dismiss the complaint in this action, filed by

Messrs. Trump and Giuliani and the Oath Keepers, making arguments that total 82 pages.

Defendants Enrique Tarrio, the Proud Boys and Warboys have not filed a pleading responsive to

the complaint. The Plaintiffs seek additional time to July 1, 2021 in which to respond to the

pending motions. They also seek to respond to the motions in a single, unified brief not to

exceed 80 pages.

       Pursuant to the Court’s Minute Order,dated April 7, 2021, the Defendants were directed

to answer or otherwise respond to the Complaint on or before May 26, 2021. Three Defendants

filed motions to dismiss on that date. See ECF 20, 21 & 22. Local Rule 7(b) requires that

responses to those motions are due 14 days later, or on or before June 9, 2021. The Plaintiffs

request that they be granted a brief enlargement of time to respond to the motions to dismiss until
          Case 1:21-cv-00400-APM Document 24 Filed 06/02/21 Page 2 of 4




July 1, 2021. The proposed extension of time will not interfere with any established deadlines in

this action.

        The Plaintiffs also request leave to respond to the three motions to dismiss in a common

brief. As some of the arguments made by the Defendants overlap, it will be more economical to

respond to the motions to dismiss in a single brief that denominates the particular arguments and

the Defendant(s) asserting them to which it is responding. The Plaintiffs also request that the

single brief they submit in response to the three motions to dismiss be a length not to exceed 80

pages. Pursuant to Local Rule 7(e), the Plaintiffs would be entitled to respond to each motion to

dismiss separately in briefs, each of which could be 45 pages in length. Instead, the Plaintiffs’

request to submit a single brief not to exceed 80 pages in length will ensure a more economical

presentation of their responsive arguments.

        Defendants Trump, Giuliani and the Oath Keepers do not oppose these requests. In

return they request leave to file any briefs in reply on or before July 19, 2021. Pursuant to Local

Rule 7(d), the Defendants’ reply briefs would be due seven days after the filing of Plaintiffs’

response, or on July 8, 2021. The Plaintiffs do not oppose that request.

        Wherefore the Plaintiffs request that they be granted until July 1, 2021 to respond to the

motions to dismiss filed by Defendants Trump, Giuliani and the Oath Keepers and that they be

permitted to submit a single brief not to exceed 80 pages that responds to the three motions to

dismiss. As a condition of the Defendants agreement not to oppose the relief the Plaintiffs

request, the Defendants request that they be granted until July 19, 2021 to file any replies they

wish to submit.




                                                 2
         Case 1:21-cv-00400-APM Document 24 Filed 06/02/21 Page 3 of 4




Dated: June 2, 2021

Respectfully submitted,

 /s/ Janette McCarthy-Wallace             /s/ Joseph M. Sellers
 Janette McCarthy-Wallace (pro hac vice   Joseph M. Sellers, Bar No. 318410
 motion pending)                          Brian Corman, Bar No. 1008635
 Anthony P. Ashton, Bar No. MD25220       Alison S. Deich, Bar No. 1572878 (admission
 NAACP                                    pending)
 Office of General Counsel                COHEN MILSTEIN SELLERS & TOLL PLLC
 4805 Mount Hope Drive                    1100 New York Avenue, N.W. Fifth Floor
 Baltimore, MD 21215                      Washington, DC 20005
 Telephone: (410) 580-5777                Telephone: (202) 408-4600
 jlouard@naacpnet.org                     Facsimile: (202) 408-4699
 aashton@naacpnet.org                     jsellers@cohenmilstein.com
                                          bcorman@cohenmilstein.com
 Robert Bruce McDuff (admitted pro hac
 vice)
 Mississippi Center for Justice
 767 North Congress Street
 Jackson, MS 39202
 601-259-8484
 rbm@mcdufflaw.com




                                          3
         Case 1:21-cv-00400-APM Document 24 Filed 06/02/21 Page 4 of 4




                                CERTIFICATE OF SERVICE


       I certify that on June 2, 2021, a copy of the foregoing was filed with the Clerk using the

Court’s CM/ECF system, which will send a copy to all counsel of record.



                                             Joseph M. Sellers
                                             COHEN MILSTEIN SELLERS & TOLL PLLC
                                             1100 New York Avenue, N.W.
                                             Fifth Floor Washington, DC 20005
                                             Telephone: (202) 408-4600
                                             Facsimile: (202) 408-4699
                                             jsellers@cohenmilstein.com
